Citation Nr: 0024194	
Decision Date: 09/12/00    Archive Date: 09/21/00

DOCKET NO.  96-22 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas


THE ISSUE

Entitlement to an effective date earlier than June 11, 1992 
for the award of a 100 percent rating for post-traumatic 
stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel

INTRODUCTION

The veteran served on active duty from  December 1966 to 
October 1973.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a December 1995 rating 
decision, by which the RO assigned a 100 percent disability 
rating for the service-connected PTSD, effective June 11, 
1992.  In a March 1998 decision, the Board denied an earlier 
effective date for that award.  The veteran appealed to the 
United States Court of Veterans Appeals (now the United 
States Court of Appeals for Veterans Claims, hereinafter the 
Court).  The Court granted the parties' joint motion to 
remand in December 1998.  In its current status, the claim 
returns to the Board following completion of development made 
pursuant to its December 1999 remand.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.  

2.  A May 1990 rating decision, which was not appealed, 
awarded a 70 percent rating for PTSD from March 1990, the 
date of the then current VA examination.  

3.  The transcript of the March 21, 1991 RO hearing reflects 
the veteran's desire to pursue a claim for an increased 
rating for PTSD.  

4.  Evidence not considered at the time of the May 1990 
rating decision includes a March 20, 1991, interim summary 
from a VA mental hygiene clinic that describes the veteran in 
essentially similar terms as the June 1992 VA examination 
report, and therefore shows that the veteran was then 
entitled to a 100 percent schedular rating for PTSD.



CONCLUSION OF LAW

An effective date of March 20, 1991, and no earlier, is 
warranted for the award of a 100 percent schedular disability 
rating for PTSD.  38 U.S.C.A. §§ 1155, 5107, 5110, 7104 (West 
1991 & Supp. 2000); 38 C.F.R. §§ 3.151, 3.155, 3.157, 3.400, 
4.132, Code 9411 (1996).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks an earlier effective date for the award of 
a 100 percent schedular rating for his PTSD.  The Board 
granted service connection for PTSD in a February 1988 
decision.  A March 1988 rating decision reflects this grant 
of benefits and the assignment of a noncompensable rating 
from April 1984 and a schedular rating of 30 percent from 
September 12, 1985.  The RO indicated that it was unable to 
evaluate the veteran's PTSD prior to September 1985.  The 
veteran appealed that rating.  In a December 18, 1989 
decision, the Board denied (1) an earlier effective date for 
a grant of service connection for PTSD; (2) an earlier 
effective date for the award of a compensable evaluation 
prior to September 1985; and (3) an increased rating for 
PTSD, then evaluated as 30 percent disabling.  

The veteran filed a claim for an increased rating for his 
PTSD on December 28, 1989, indicating that he was then 
hospitalized in a VA facility, as well as claims in January 
1990.  A May 1990 rating decision reflects the award of a 70 
percent rating from March 1990, the date of the then current 
VA examination.  After the veteran was so informed, he filed 
later in May 1990 a claim for a total rating based on 
individual unemployability due to service-connected 
disability (TDIU), which was denied by the RO in December 
1990.  A notice of disagreement filed by the veteran's 
representative in January 1991 specifically disagreed with 
the December 1990 rating decision denying a TDIU rating.  The 
veteran did not appeal from the May 1990 rating decision.  He 
did complete his appeal from the denial of a TDIU rating and, 
in March 1992, the Board affirmed the RO's denial of a TDIU 
rating.  

After the Board's denial of the TDIU claim in March 1992, the 
veteran underwent VA examination on June 11, 1992.  
Thereafter, the RO confirmed and continued a 70 percent 
rating for PTSD in an August 1992 decision.  The veteran 
appealed this decision.  The Board in its October 1995 
decision granted a 100 percent schedular rating for PTSD.  
The RO's December 1995 decision assigned an effective date of 
June 11, 1992, for this rating, based on the date of the VA 
examination.  The veteran expressed disagreement with the 
effective date of that award in February 1996.  In the 
following month, the RO denied the claim of entitlement to an 
earlier effective date, and this determination was upheld by 
the Board in its March 1998 decision.  The veteran appealed 
that decision to the Court.  The Court granted a joint motion 
to remand the claim in December 1998.  

In the joint motion for remand, the parties noted that 
additional VA treatment records since March 1991 seemed to be 
in existence but were not part of the veteran's claims 
folder.  Citing Bell v. Derwinski, 2 Vet. App. 611 (1992), 
and Hazan v. Gober, 10 Vet. App. 511 (1997), it was noted 
that remand was necessary to allow the Board to review 
records that were under VA control, but not contained in the 
claims folder.  These records were obtained pursuant to the 
Board's December 1999 remand to the RO.  

In considering the claim for an earlier effective date for 
the 100 percent rating for PTSD, it must first be noted that 
the decisions of the Board, as well as the unappealed rating 
decisions of the RO, are final.  See 38 U.S.C.A. § 7104(b); 
38 C.F.R. §§ 3.104, 20.1100.  This includes the May 1990 
rating decision and all previous ones.  Consequently, the 
Board is unable to assign an effective date based upon the 
earlier, denied claims.  

Except as otherwise provided, the effective date of the award 
of an evaluation based on an original claim, a claim reopened 
after a final disallowance, or a claim for an increase will 
be the date of receipt of the claim or the date entitlement 
arose whichever is later.  38 U.S.C.A. § 5110; 
38 C.F.R. § 3.400.  

Determining an appropriate effective date for an increased 
rating under the effective date regulations involves an 
analysis of the evidence to determine (1) when a claim for an 
increased rating was received and, if possible, (2) when the 
increase in disability actually occurred.  See 38 
C.F.R. §§ 3.155, 3.400(o)(2).  The initial inquiry involves 
ascertaining the date of the claim.  

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a); 
38 C.F.R. § 3.151.  Any communication or action indicating an 
intent to apply for one or more benefits under the laws 
administered by VA from a claimant may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if the 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the claimant, it will 
be considered filed as of the date of the receipt of the 
informal claim.  When a claim has been filed which meets the 
requirements of § 3.151, an informal request for increase or 
reopening will be accepted as a claim.  38 C.F.R. § 3.155.  A 
report of examination or hospitalization will be accepted as 
an informal claim for benefits, if the report relates to a 
disability which may establish entitlement.  
38 C.F.R. § 3.157.  

A report of examination or hospitalization which meets the 
requirements of 38 C.F.R. § 3.157 will be accepted as an 
informal claim for benefits, if the report relates to a 
disability which may establish entitlement.  Once a formal 
claim for compensation has been allowed, receipt of one of 
the following will be accepted as an informal claim for 
increased benefits:  (1) Report of examination or 
hospitalization by VA or uniformed services.  The date of 
outpatient or hospital examination or date of admission to a 
VA or uniformed services hospital will be accepted as the 
date of receipt of a claim, only when such reports relate to 
examination or treatment of a disability for which service-
connection has previously been established or when a claim 
specifying the benefit sought is received within one year 
from the date of such examination, treatment or hospital 
admission.  (2) Evidence from a private physician or layman.  
The date of receipt of such evidence will be accepted when 
the evidence furnished by or in behalf of the claimant is 
within the competence of the physician or lay person and 
shows the reasonable probability of entitlement to benefits.  
(3) State and other institutions. When submitted by or on 
behalf of the veteran and entitlement is shown, date of 
receipt by VA of examination reports, clinical records, and 
transcripts of records will be accepted as the date of 
receipt of a claim if received from State, county, municipal, 
recognized private institutions, or other Government 
hospitals (except those described in 38 C.F.R. 
§ 3.157(b)(1)).  These records must be authenticated by an 
appropriate official of the institution.  Benefits will be 
granted if the records are adequate for rating purposes; 
otherwise findings will be verified by official examination.  
Reports received from private institutions not listed by the 
American Hospital Association must be certified by the Chief 
Medical Officer of the Department of Veterans Affairs or 
physician designee.  38 C.F.R. § 3.157.

The arguments asserted by and on behalf of the veteran 
include the allegation that the veteran is entitled to full 
compliance with the remand order of the Board by the RO, 
citing Stegall v. West, 11 Vet. App. 268 (1998).  It is 
argued that the RO failed to fully comply with the remand 
order by failing, in its April 2000 supplemental statement of 
the case, to provide reasons and bases in response to lay 
evidence of record and the precedent decisions of the Court 
in Cartwight v. Derwinski, 2 Vet. App. 24 (1991); Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997); and Hazan v. Gober, 10 
Vet. App. 511, 521 (1997).  

In fact, the April 2000 supplemental statement of the case 
does include a section entitled "Reasons and Bases."  
Although it is not lengthy, it does explain the bases for the 
RO's conclusion that the additional medical records obtained 
pursuant to the Court's remand do not provide a basis for the 
assignment of an earlier effective date for the 100 percent 
rating for PTSD.  

I find that the RO fully complied with its 1999 remand order.  
As noted above, the RO was instructed to obtain reports of 
treatment from March 1991 through June 1992 and to associate 
those records with the veteran's claims folder.  Thereafter, 
the RO was to consider the veteran's case in light of the 
additional evidence.  A review of the record shows that the 
RO obtained VA outpatient treatment records for the 
prescribed period of time in January 2000.  In addition, the 
April 2000 supplemental statement of the case shows that the 
RO considered those records and concluded that the evidence 
did not justify an earlier effective date.  Thus, the Board 
concludes that there is no indication of noncompliance with 
the remand order.  

The RO asked for VA treatment records for the period from 
March 1991 thorough June 1992.  The evidence obtained 
pursuant to the Court's remand consists of reports and 
records of treatment dated between July 1990 and May 1993, 
but does not contain any mental hygiene clinic notes dated 
earlier than the current effective date of the 100 percent 
rating, i.e., June 11, 1992.  Thus, these treatment notes 
cannot provide the basis for an earlier effective date for 
this rating, as they cannot be an earlier informal claim for 
increase, see 38 C.F.R. § 3.157, or evidence of earlier 
entitlement to such benefits.   

Nonetheless, on further examination of the record, the Board 
finds that there is an earlier date of claim for an increased 
rating for PTSD, which was not acted upon by the RO.  As 
noted above, the veteran appealed the RO's December 1990 
denial of a TDIU rating.  During the appeal process, a 
hearing was held before a hearing officer at the RO on March 
21, 1991.  The hearing transcript contains the following 
exchange between the hearing officer (H.O.) and the veteran's 
representative (REP.) at the beginning of the transcript:

REP.:  . . . Of course, issues here today 
are service connection for individual 
unemployability.  We would also like to 
include increased service-connected PTSD, 
whichever basis -

H.O:  Okay.  The unemployability claim 
includes eval, increased evaluation for -

REP.:  Okay.  Didn't know for sure -

H.O.:  the service-connected disabilities 
-

REP.:  I just wanted to make sure we got 
that in -

H.O.:  Yea.  Correct.

REP.:  Either or would satisfy us. . . .

The representative then proceeded to elicit the veteran's 
testimony. This exchange in the hearing transcript shows that 
the veteran, through his representative, raised the claim for 
an increased schedular rating for PTSD, as well as a claim 
for TDIU. It should be considered an informal claim under 
38 C.F.R. § 3.155.  Unfortunately, the record does not 
reflect that the RO acted upon this claim.  

If the evidence shows entitlement to a 100 percent schedular 
rating for PTSD at the time of the claim for increase made at 
the March 1991 hearing, or within one year prior to the 
filing of this claim, this claim may form the basis for the 
assignment of an earlier effective date for the 100 percent 
rating.  The effective date of an award for an increased 
disability rating is the earliest date when it is 
ascertainable that an increase in disability occurred, if the 
application for an increase is received within one year from 
the date of increase.  38 U.S.C.A. § 5110(b)(2); see Hazan v. 
Gober, 10 Vet. App. 511 (1997).

The Court has held that 38 U.S.C.A. § 5110(b)(2) and 38 
C.F.R. § 3.400(o)(2) are applicable only where an increase in 
disability precedes a claim for an increased disability 
rating; otherwise the general rule of 38 C.F.R. § 3.400(o)(1) 
applies.  See Harper v. Brown, 10 Vet App 125, 126 (1997).  
Thus, three possible dates may be assigned depending on the 
facts of the case:

(1) if an increase in disability occurs 
after the claim is filed, the date that 
the increase is shown to have occurred 
(date entitlement arose) (38 C.F.R. 
§ 3.400(o)(1));

(2) if an increase in disability precedes 
the claim by a year or less, the date 
that the increase is shown to have 
occurred (factually ascertainable) (38 
C.F.R. § 3.400(o)(2));

(3) if an increase in disability precedes 
the claim by more than a year, the date 
that the claim is received (date of 
claim) (38 C.F.R. § 3.400(o)(2)).

Harper, supra.

In considering when an increase in disability is shown by 
this record, the Board notes that the criteria in the VA 
Schedule for Rating Disabilities for evaluating mental 
disorders were changed during the veteran's appeal.  See 
38 C.F.R. §§ 4.125-4.132, as revised effective November 7, 
1996; 61 Fed. Reg. 52695-52702 (Oct. 8, 1996).  In Karnas v 
Derwinski, 1 Vet. App. at 312-13, the Court held that, when 
there has been a change in an applicable stature or 
regulation after a claim has been filed but before a final 
decision has been rendered, VA must apply the version of the 
statute or regulation which is most favorable to the 
claimant, unless Congress has expressly provided otherwise or 
has authorized VA to provide otherwise and VA has done so.  
In the veteran's case, the current 100 percent rating is 
effective from June 11, 1992, and the question before the 
Board is whether an earlier effective date may be assigned 
for this rating.  Accordingly, the change in the rating 
criteria that was effective in November 1996 does not apply 
to this case.  

Under the General Rating Formula for Psychoneurotic 
disorders, in effect until November 1996, a 100 percent 
evaluation is assigned when there are totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or when 
the attitudes of all contacts except the most intimate so 
adversely affected as to result in virtual isolation in the 
community; or when the veteran is demonstrably unable to 
obtain or retain employment.  See Johnson v. Brown, 7 Vet. 
App. 95, 97-99 (1994).  The criteria in 38 C.F.R. § 4.132, DC 
9411 for a 100 percent rating are each an independent basis 
for granting a 100 percent rating.  Id.  

As noted above, the RO granted an increased rating of 70 
percent in May 1990; this rating decision was not appealed 
and is, therefore, final.  The Board will consider whether 
the evidence of record that was not previously considered by 
the RO in May 1990 shows entitlement to a 100 percent 
schedular rating for PTSD, and, if so, when entitlement is 
shown.  

The evidence concerning the veteran's PTSD symptoms that was 
not considered by the RO in May 1990 and that also pre-dates 
the June 1992 VA examination report -- which is the current 
effective date of the 100 percent rating -- is an interim 
summary, dated March 20, 1991, from a VA mental hygiene 
clinic.  This summary indicates that the veteran's last 
hospitalization was from December 1989 to mid-February 1990, 
and that he had continued to have severe symptoms of PTSD.  
He reported a 2-month separation from his wife and family; in 
addition, he reported he had not shed a tear when his father 
had recently died after a 6-month illness.  The report is 
otherwise consistent with the June 1992 examination report 
that provided a basis for the assignment of a 100 percent 
schedular rating for PTSD.  Accordingly, the Board concludes 
that this interim summary provides a basis for the assignment 
of an effective date of March 20, 1991, for a 100 percent 
schedular rating for PTSD.  

The veteran's representative has presented alternative 
arguments for effective dates of May 18, 1992, and December 
11, 1991, for the 100 percent rating for PTSD.  As May 18, 
1992, is later than the effective date now assigned by the 
Board, the Board will not address that argument.  In the 
alternative, the Board is requested to consider an effective 
date of December 11, 1991, based on a statement contained in 
the June 1992 examination report concerning the veteran's 
symptoms within the past 6 months.  The veteran's service 
representative argues that as there is nothing in the record 
to refute this statement, the increase in disablement was 
factually ascertainable on December 11, 1991, i.e., 6 months 
prior to the date of the June 1992 examination.  Therefore, 
it is argued that the effective date for the award of 100 
percent should be assigned from that date.  

The problem with this argument is that the statement in the 
June 1992 report is not evidence of the date upon which it is 
factually ascertainable that the increase in disability 
occurred.  It indicates only that the veteran, in discussing 
his eating habits, reported that he had "lost about 15 
pounds in the past six months."  This statement simply does 
not provide a basis to determine the date upon which the 
veteran's increase in disability occurred.  

Thus, for the purposes of the veteran's current claim, the 
Board concludes that the first evidence by which the 
veteran's entitlement to a total rating was factually 
ascertainable was the March 20, 1991, interim report received 
on March 21, 1991.  In view of the foregoing, the 
preponderance of the evidence favors an effective date of 
March 20, 1991 for the award of a 100 percent rating for 
PTSD.  


ORDER

The veteran is entitled to an effective date of March 20, 
1991 for the award of 100 percent schedular rating for 
service-connected PTSD.  



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

